Proceeding pursuant to CPLR article 78 in the nature of a prohibition, inter alia, to prohibit the respondents James R. Cowhey, a Justice of the Supreme Court, and Jeanine Ferris Pirro, District Attorney of Westchester County, from prosecuting the petitioner under Westchester County Indictment No. 96-01596, on the ground of lack of geographic jurisdiction.
Upon the petition and the papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (see, Matter of Holtzman v Goldman, 71 NY2d 564, 569; Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear right to the relief sought (see, Matter of Sanchez v Orgera, 221 AD2d 641; Matter of Arcuri v Kirk, 231 AD2d 962; cf., Matter of Steingut v Gold, 42 NY2d 311, 315-316).
Miller, J. P., O’Brien, Copertino and McGinity, JJ., concur.